IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 484
 MAGISTERIAL DISTRICTS WITHIN THE              :
 28th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :



                                          ORDER



PER CURIAM

       AND NOW, this 31st day of May, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 28th Judicial District (Venango County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the realignment of the Magisterial Districts within Venango

County, to be effective November 1, 2022, is granted.


Said Magisterial Districts will be reestablished as follows:



 Magisterial District 28-3-01                         Allegheny Township
 Magisterial District Judge Andrew F. Fish            Canal Township
                                                      Cherrytree Township
                                                      Cooperstown Borough
                                                      Cornplanter Township
                                                      Jackson Township
                                                      Oakland Township
                                                      Oil City
                                                      Oilcreek Township
                                                      Pleasantville Borough
                                                      Plum Township
                                                      Rouseville Borough
                                                      Sugarcreek Borough (voting district 2)
                                                      Sugarcreek Borough (voting district 5)
                                                      Utica Borough
Magisterial District 28-3-03                     City of Franklin
Magisterial District Judge Matthew T. Kirtland   Frenchcreek Township
                                                 Mineral Township
                                                 Polk Borough
                                                 Sandycreek Township
                                                 Sugarcreek Borough (voting district 1)
                                                 Sugarcreek Borough (voting district 3)
                                                 Victory Township


Magisterial District 28-3-04                     Barkeyville Borough
Magisterial District Judge Patrick E. Lowrey     Clinton Township
                                                 Clintonville Borough
                                                 Cranberry Township
                                                 Emlenton Borough
                                                 Irwin Township
                                                 Pinegrove Township
                                                 President Township
                                                 Richland Township
                                                 Rockland Township
                                                 Scrubgrass Township